Citation Nr: 0302517	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disc herniation, 
L5-S1.

2.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from January 1990 to December 
1991; the veteran also had earlier military service in the 
reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  

The Board remanded this matter in January 2002 for further 
development.  The Board is satisfied that all of the remand 
objectives were satisfied and that no further assistance in 
this regard is necessary for an equitable adjudication of the 
matters on appeal.  

In the veteran's notice of disagreement dated in August 2000, 
she disagreed with the denial of service connection for 
reactive airway disease (claimed at that time as asthma and 
respiratory condition) in the October 1999 rating decision.  
In the September 2002 rating decision, the RO granted service 
connection for reactive airway disease.  That rating was 
considered a complete grant of the benefit sought on appeal 
as to that matter and as such, is no longer before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  No competent evidence indicates that the veteran's 
post-service disc herniation L5-S1 may be associated with her 
period of active service.  

3.  The veteran's PTSD is productive of such symptoms as 
occasional panic attacks, anxiety, sleep disturbances, 
occasional decrease in work efficiency, a general ability to 
function satisfactorily, and an ability overall to manage 
routine self-care.  


CONCLUSIONS OF LAW

1.  The veteran's disc herniation, L5-S1, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  The schedular criteria for an initial disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
yet decided by VA as of that date, except as specified.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in October 1999 and September 2002; the 
statement of the case (SOC) dated in November 2000; the Board 
remand dated in January 2002; the letter regarding the VCAA 
dated in February 2002; and the supplemental statement of the 
case (SSOC) dated in September 2002, the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate her 
claims.  In addition, the VCAA letter explained the notice 
and duty to assist provisions of the new law, including the 
respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence relevant to the appeal.  Thus, 
the Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
pertinent VA medical examinations in response to the January 
2002 Board remand and VA treatment records.  The veteran has 
not authorized VA to obtain any additional private evidence.  
The Board finds that the duty to assist the veteran with the 
development of her claims is satisfied.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  

Analysis

The veteran contends that she is entitled to service 
connection for disc herniation, L5-S1 and for an initial 
disability rating in excess of 30 percent for PTSD.  The 
Board addresses these matters separately below.  



Service connection 

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306(a).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

After reviewing the totality of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against entitlement to service connection for disc 
herniation, L5-S1.  When viewing the positive evidence and 
the negative evidence of record, the Board notes that there 
is not such a state of equipoise so as to warrant a favorable 
decision in this veteran's case.  See 38 U.S.C.A. § 5107(b).  

A review of the veteran's service medical records reveals no 
complaints, notations, or clinical findings to support disc 
herniation of the L5-S1 coincident with her period of 
service.  The veteran maintains that when she was in the 
service, she damaged her back working as a dispatcher when 
lifting heavy boxes.  There is no record in service to 
substantiate her contentions and nothing post-service that 
suggests or tends to suggest that the diagnosis of disc 
herniation after service relates in any way to the veteran's 
period of active duty.  

On VA examination in June 1998, the examiner noted the 
veteran's complaints of intermittent low back pain with 
occurrences two-to-three days per month for the prior several 
years.  The diagnosis was chronic lumbosacral strain and 
eccentric disc herniation to left, L5-S1 confirmed by CT scan 
of the lumbosacral spine.  On VA neurological examination 
conducted in June 1998, the examiner initially noted a 
diagnosis of chronic low back pain.  In an addendum to that 
examination, the examiner indicated that on CT scan of the 
lumbosacral spine, there was evidence of a herniated disc at 
L5-S1 towards the left side, likely compressing a root.  The 
examiner noted that the veteran had complained of low back 
pain with onset in the past couple of years, whereas she left 
service in 1991.  The examiner concluded that based on that 
statement, the veteran's disc herniation did not appear to be 
connected to the veteran's period of service.  

In VA outpatient records extending from March 1998 to August 
2000, the veteran complained of low back pain and 
radiculopathy that reportedly had its onset in service due to 
lifting heavy items.  In a December 1998 medical record, the 
examiner noted that the veteran's herniated disc at L5-S1 
started at the time of service and in the judgment of the 
examiner, was "service-connected."  In a March 1999 record, 
the examiner noted a long history of low back pain associated 
with herniated disc.  

On VA examination in June 2002, the examiner indicated that 
he reviewed the veteran's claims folder.  He noted the 
veteran's history of low back pain and clinical findings of 
record.  The diagnosis was possible nerve root irritation.  
The examiner noted that to the extent that there was nerve 
root irritation, it was very mild in nature.  The examiner 
further noted that the veteran had no significant 
neurological deficits and that straight leg raising produced 
negative results.  Overall, the examiner concluded that there 
was nothing in the veteran's claims folder to indicate that 
any lower back problem was incurred in service.  

Thus, in view of the above, the Board notes that there is no 
basis for an award of service connection for disc herniation, 
L5-S1.  Essentially, no competent evidence indicates that the 
veteran's post-service disc herniation and lumbosacral 
disability may be associated with her period of active 
service.  38 C.F.R. § 3.159(c)(4)(i)(C).  There are no 
pertinent records in service and all clinical data reported 
post-service tend to support an onset of herniated disc after 
separation from service.  Therefore, in this respect, the 
veteran's service connection claim must be denied.  

As to the opinions offered by the same VA examiner on 
examinations in June 1998 and in December 1998, the Board 
wishes to point out that in essence, the examiner's opinions 
in both instances appear to be based on no more than the 
veteran's own historical recitation as to the onset of 
symptomatology associated with her herniated disc.  There is 
nothing in the record to indicate that other medical evidence 
associated with the claims folder was necessarily considered 
in making the statements that the veteran's low back disorder 
was either related to or not related to her period of 
service.  From a review of the pertinent records, it seems 
that each examiner was merely dating the onset of low back 
problems as reported by the veteran herself, and as such, 
gave an opinion from that data alone.  Thus, in this regard, 
the statements are not conflicting per se; they merely 
reflect different versions of the veteran's past medical 
history as provided by the veteran at the time of the 
particular examinations.  The Board notes that medical 
findings based solely on the veteran's unsubstantiated 
history cannot form the basis of a valid claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Further, on the 2002 
examination, the examiner specifically indicated review of 
the file and did not find any connection between the 
veteran's service and her back disorder.  

Moreover, although the Board recognizes the veteran's 
contentions of a connection between her post-service 
herniated disc and damage to the lower back coincident with 
service, her allegations alone do not constitute competent 
evidence for the purpose of service connection.  Barring 
evidence of medical training, skills, or qualifications, a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to an in-service injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  Because the information and evidence of record 
neither establishes that the veteran suffered an injury to 
her back in service nor indicates that post-service herniated 
disc may be associated in any way with such an established 
injury, the veteran's statements alone do not constitute 
competent medical evidence in support of her claim.  Thus, in 
this respect as well, her claim must fail.  

For the foregoing reasons, the Board concludes that the 
evidence of record preponderates against the claim for 
service connection for disc herniation, L5-S1.  There being 
no reasonable doubt as to a relationship between the 
veteran's post-service diagnosis of disc herniation and her 
period of service, the Board must necessarily deny her claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

Increased rating

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2002).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.

The veteran's PTSD currently is evaluated at 30 percent.  The 
veteran's claim is considered an original claim in that it is 
in appellate status by disagreement with the initial rating 
award in October 1999 for service connection and has not been 
ultimately resolved.  This is opposed to a new claim for 
increase.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id., slip. op. at 9.  The Board notes at 
the outset that based on the evidence of record as a whole, 
symptomatology associated with the veteran's PTSD currently 
does not equate with the rating criteria for the next higher 
rating of 50 percent under Diagnostic Code 9411.  This 
applies to any period of time from the effective date 
assigned in the initial grant of service connection for PTSD.  
In other words, the factual circumstances associated with the 
veteran's record do not support separate ratings for separate 
time periods, or staged ratings.  Fenderson at 119.  

In particular, the Board points to VA examination in July 
1999, at which time the examiner noted that the veteran was 
alert and well-oriented without delusions or hallucinations; 
her speech was normal with logical and goal-directed thought 
processes; there was no evidence of significant memory 
impairment; her insight and judgment were intact; and she was 
mildly anxious with a restricted range of affective 
expression.  The veteran reported that she lived with her 
three sons and took care of her 10-year-old brother.  She 
stated that she often stayed in her room and when she did go 
outside, she felt nervous and uncomfortable unless she was 
with her children.  The veteran also reported that she had 
trouble sleeping due to hyperalertness; she had frequent 
concentration and attention problems, anxiety attacks, 
nightmares, and frequent recollections of traumatic events 
that occurred during service.  

The veteran recited inservice trauma that included repeated 
sexual harassment, molestation, and multiple incidents of 
rape during her military service.  She was also involved in a 
physically abusive marriage that was ongoing during service.  
After service, the veteran reported that repeated anxiety 
attacks, paranoia, and fatigue resulted in a pattern of 
reduced efficiency and frequency in quitting her jobs.  The 
veteran chose to work with temporary agencies to avoid the 
increased anxiety she tended to experience after working in 
one place for very long.  Since 1996, the veteran had been 
attending community college, had an associates degree, and 
planned to continue her education.  The examiner diagnosed 
PTSD and indicated a Global Assessment of Functioning (GAF) 
Score of 50 for the past and current year.  The examiner 
noted that the veteran continued to experience significant 
distress as well as significant interference with normal 
social relationships.  The examiner further indicated that 
the veteran's PTSD interfered with occupational functioning 
in situations that required sustained interpersonal contact, 
particularly interaction with males.  

VA outpatient records extending from March 1998 to August 
2000 primarily reflected symptoms of anxiety.  The veteran 
reported that she was taking medication and was seeing a 
private psychiatrist.  Noted in a July 1998 clinical record 
is that the veteran had obsessive-compulsive problems and 
complained of anxiety and panic attacks.  The examiner 
diagnosed anxiety disorder with obsessive-compulsive 
component.  In a medical record dated in August 2000, it is 
noted that the veteran continued to take medication for her 
psychiatric disorder.  The veteran reported that when she had 
anxiety attacks, her heart raced, her stomach hurt, her 
throat became dry, and overall she felt like she was going to 
die.  She described decreased energy, no motivation, and 
heard male voices telling her that she was not good and was 
crazy.  The veteran denied suicidal or homicidal ideations.  
The examiner indicated a GAF score of 45.  

In a December 2000 clinical record, the examiner noted that 
the veteran complained of insomnia, depression, and panic 
attacks.  The veteran was not suicidal or homicidal.  The 
veteran continued to rear her children and was attending the 
university at that time.  She was also providing support to 
her mother.  At the time of examination, the examiner noted 
sleep disturbances, low energy and mood, and panic attacks 
with feelings that something bad was going to happen.  

On VA examination in June 2002, the examiner recited the 
veteran's past medical history with respect to her PTSD.  The 
veteran reported that she had earned a BBA degree in May 2001 
and was working at the time of examination.  She stated that 
she did not have any hobbies, but liked working with 
computers.  She indicated that she slept no more than three 
hours, awakening fearful that someone was going to enter her 
home and attack her, which was the sort of thing her ex-
husband used to do.  The veteran reported that she did not 
wake up with nightmares.  The veteran stated that she 
prepared meals at home, but that her appetite was poor.  She 
had no sexual desires.  The veteran stated that she no longer 
heard the male voices she used to hear that were threatening.  
She also stated that she managed stress by avoiding it.  The 
veteran reported that she had one female friend; cried 
without relief; and had thoughts of suicide without making 
any attempts.  

On mental examination, the examiner noted that the veteran 
was cooperative, goal-oriented, and oriented as to time, 
place, and person.  She was able to organize her thoughts and 
express herself.  The veteran spoke normally; her affect was 
relatively normal; and her mood was moderately depressed.  No 
psychosis was noted.  There were no delusions or organicity 
noted during the examination.  The examiner reported that the 
veteran's intellect was average, her memory was good with a 
"hole or two in it," her judgment was good, and she had no 
insight.  She was able to give accurate dates, state her 
Social Security number backwards, and did serial sevens 
easily and similarities and differences well.  The veteran 
was also able to do proverbs well.  

The impressions rendered were depression, major with some 
psychotic features, chronic anxiety, and a GAF score of 60 
for moderate symptoms, such as occasional panic attacks, 
difficulty with school or work, few friends, and conflicts 
with peers and coworkers.  The examiner also stated that the 
veteran's underlying stressors associated with PTSD and the 
ordinary course associated with someone who had been raped or 
molested were not obvious.  Also, the examiner remarked that 
there were gaps in the veteran's treatment and a lot of 
vagueness surrounding what was going on in her life.  

In light of the above, the Board notes that disability 
associated with the veteran's PTSD does not reflect such 
mental impairment so as to warrant the next higher rating of 
50 percent under Diagnostic Code 9411.   Essentially, as 
supported by the evidence of record overall, the veteran 
continues to work, has attended school and earned a degree, 
takes care of her mother, rears her three children and takes 
care of a minor brother.  Although she has reported periods 
of panic and anxiety attacks, she takes medication, goes out 
with her children, no longer hears threatening male voices, 
has a decent memory and judgment, speaks normally with 
organized thoughts and decent expression, is oriented, 
generally has a normal affect, and shows no signs of 
psychosis.  In general, there is no objective evidence to 
substantiate occupational and social impairment due to a 
flattened affect, abnormal speech, panic attacks more than 
once a week; difficulty with complex commands; impairment of 
short- and long-term memory; impaired judgment and abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Thus, in light of the foregoing, the Board concludes that 
there is no basis for an initial disability evaluation in 
excess of 30 percent for the veteran's PTSD.  Overall, the 
veteran's mental disability picture more nearly approximates 
the rating criteria associated with the current 30 percent 
rating and no more.  Since the veteran's disability picture 
essentially has not changed since the initial rating was 
assigned, a staged rating is not warranted in this case.  See 
supra Fenderson, 12 Vet. App. at 126.  There being no 
reasonable doubt as to the degree of mental impairment, the 
Board must deny the veteran's claim for an initial evaluation 
greater than 30 percent for PTSD.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.


ORDER

Service connection for disc herniation, L5-S1, is denied.  

An initial evaluation in excess of 30 percent for PTSD is 
denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

